Exhibit 10.7(a)
June 24, 2009
Altis Partners (Jersey) Limited
2 Hill Street
St Helier
Jersey
Channel Islands JE2 4UA
Attention: Mr. Richard F. Plane

         
 
  Re:   Management Agreement Renewals

Dear Mr. Plane:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Citigroup Global Diversified Futures Fund L.P.    
•   Citigroup Emerging CTA Portfolio L.P.     •   CMF Altis Partners Master Fund
L.P.     •   CMF Institutional Futures Portfolio L.P.     •   Citigroup Global
Futures Fund Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    
 
       

ALTIS PARTNERS (JERSEY) LIMITED

         
 
       
By:
  /s/ Richard Plane
 
   
Print Name:
  Richard Plane    
 
  Executive Director    

JM/sr

